Citation Nr: 0939523	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  08-04 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from October 1974 to March 
1994.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2007 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in St. Petersburg, Florida, (hereinafter 
RO).  


FINDING OF FACT

The Veteran withdrew his appeal with respect to the issue of 
entitlement to service connection for a low back disability 
in a statement dated in September 2009.  


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
Veteran with respect to the issue of entitlement to service 
connection for a low back disability are met.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
Veteran or by the authorized representative. 38 C.F.R. § 
20.204.  In a statement dated in September 2009, the Veteran 
withdrew his appeal with respect to the issue of entitlement 
to service connection for a low back disability.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration with respect to this issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal with respect to this issue and it is dismissed.
ORDER

The claim for entitlement to service connection for a low 
back disability is dismissed.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


